Case 1:19-mj-00327-MSN Document 2 Filed 07/17/19 Page 1 of 4 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FORTHE .--—a-0
EASTERN DISTRICT OF VIRGINIA; "FOE SY

+

\ Gb newest wkd

\ co tak
' ‘ yee bah

thee

Alexandria Division Wea 4 ig HO

|

UNITED STATES OF AMERICA

  

v. Case Nol: MAY-327 ory Nate

SANDRA NOEMY MENJIVAR-MENJIVAR,
a/k/a “Sandra Noemi Manjivar,”
a/k/a “Marlene Menjivar,”

Name! Nee “eet See Some” “et Nee!” Neer Seer!”

Defendant.

AFFIDAVITINSUPPORT OFA |
CRIMINAL COMPLAINT AND ARREST WARRANT

I, Kurt Simard, being duly sworn, state the following:

1. I am a Deportation Officer with United States Immigration and Customs
Enforcement, Enforcement and Removal Operations (ICE/ERO) in Fairfax, Virginia. I have been
employed with ICE since August of 2011. I was previously employed as a Border Patrol Agent
with United States Customs and Border Protection for three years. During that time, I have
received specialized training and have conducted numerous investigations relating to
administrative and criminal violations of the Immigration and Nationality Act and Title 8 of the
United States Code.

2. My duties as a Deportation Officer with ICE include investigating administrative
and criminal violations of the Immigration and Nationality Act and Title 8 of the United States
Code and seeking, when applicable, prosecution and removal of violators. I have received training
in general law enforcement, including training in Title 8 of the United States Code.

3. This affidavit is submitted in support of a criminal complaint and arrest warrant for

Sandra Noemy MENJIVAR-MENJIVAR (hereafter referred to as MENJIVAR), an alien who was
Case 1:19-mj-00327-MSN Document 2 Filed 07/17/19 Page 2 of 4 PagelD# 3

found in the United States after being denied admission, excluded, deported, or removed, or having
departed the United States while an order of exclusion, deportation, or removal was outstanding,
in violation of Title 8, United States Code, Section 1326(a).

4. The facts and information contained in this affidavit are based upon my training
and experience, personal knowledge, and observations during the course of this investigation, as
well as the observations of other agents involved in this investigation. This affidavit contains
information necessary to support probable cause, and it is not intended to include each and every
fact and matter observed by me or known to the government.

SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

5. On or about May 29, 2019, ICE/ERO Fugitive Operations Unit based out of Lorton,
Virginia, encountered MENJIVAR at her residence in Herndon, Virginia, which is in the Eastern
District of Virginia, after receiving a lead from the ICE National Criminal Analysis and Targeting
Center (NCATC) that MENJIVAR may have unlawfully returned to the United States after a prior
removal. ICE officers identified themselves after greeting MENJIVAR at her front door and
requested consent to enter. MENJIVAR granted consent and provided ICE officers with an El
Salvadorian identity document and a valid passport from El Salvador. After positively identifying
MENJIVAR, ICE officers ran criminal record checks and discovered that MENJIVAR had an
outstanding arrest warrant out of Herndon, Virginia. ICE officers contacted the Herndon Police
Department and police officers subsequently arrived at MENJIVAR’s home in Herndon, Virginia.
Herndon police officers took custody of MENJIVAR based on the outstanding arrest warrant.
MENJIVAR was taken to the Fairfax County Adult Detention Center where ICE officers lodged

an immigration detainer against MENJIVAR on or about May 29, 2019.
Case 1:19-mj-00327-MSN Document 2 Filed 07/17/19 Page 3 of 4 PagelD# 4

6. On or about May 29, 2019, the Fairfax County Adult Detention Center obtained
MENJIVAR’s fingerprints pursuant to the above-mentioned arrest. Those fingerprints were
automatically processed through ICE indices containing fingerprint records of known and
previously deported aliens. This system is also integrated with criminal records maintained by the
FBI and is commonly referred to as Next Generation Identification (NGI). The result of this query
showed positive matches to MENJIVAR and her FBI number.

7. On or about June 18, 2019, I reviewed documents from MENJIVAR’s immigration
alien file (commonly referred to as an “A file”) that is maintained by United States Citizenship
and Immigration Services. The A file contained three fully executed Immigration Service Forms
I1-205s, Warrants of Removal/Deportation. The J-205s bear the photograph, fingerprint, and
signature of MENJIVAR and confirm that she was removed from the United States to El Salvador
on January 31, 2014 from Alexandria, Louisiana, on October 16, 2014 from Laredo, Texas, and
on February 12, 2015 from Laredo, Texas.

8. On or about June 18, 2019, I requested a copy of MENJIVAR’s fingerprint card
that was taken as a result of her arrest on May 29, 2019 from the FBI Special Processing Center.
I then asked the FBI to compare those fingerprints with several fingerprints located in
MENIJIVAR’s A file, which included fingerprints taken from her I-205s showing removal on
February 12, 2015 and January 31, 2014, and with fingerprint cards dated October 29, 2013 and
April 9, 2011. On June 19, 2019, the FBI successfully matched all submitted fingerprints to
MENJIVAR and her FBI number.

9. MENJIVAR’s A file indicates that she does not have any immigration benefit,
document, or status that would allow her to enter, be admitted, pass through, or reside in the United

States legally and she has neither sought nor obtained permission from the Attorney General of
Case 1:19-mj-00327-MSN Document 2 Filed 07/17/19 Page 4 of 4 PagelD# 5
the United States or the Secretary of Homeland Security to reenter the United States following her
formal removals.

CONCLUSION
10. Based the foregoing, I submit there is probable cause to believe that on or about
May 29, 2019, in Herndon, Virginia, within the Eastern District of Virginia, the defendant, Sandra
Noemy MENI IVAR-MENJIVAR, having been removed from the United States on or about
‘January 31,2014, October 16, 2014, and February 12,2015, was found in the United States without
having obtained the express consent of the Attorney General or the Secretary of the Homeland
Security to reapply for admission to the United States, in violation of Title 8, United States Code,

Section 1326(a).

 

Kurt Sinfayd

Deportgtio Officer

United States Immigration and Customs
Enforcement

Sworn to and subscribed before me
This r )_ day of July 2019.

{sl :
Theresa Carroll Buchanan
(w_— United States Magistrate Judge

The Honorable Theresa Carroll Buchanan
United States Magistrate Judge
Alexandria, Virginia

 
